UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 22, 2010 WESTERN ALLIANCE BANCORPORATION (Exact name of registrant as specified in its charter) Nevada 001-32550 88-0365922 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2700 West Sahara Avenue, Las Vegas, Nevada89102 (Address of principal executive offices)(Zip Code) (702)248-4200 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On July 22, 2010, Western Alliance Bancorporation issued a press release reporting results for the fiscal quarter and year to date ended June 30, 2010 and posted on its website its second quarter 2010 Earnings Conference Call Presentation, which contains certain additional historical and forward-looking information relating to the Company.Copies of the press release and presentation slides are attached hereto as Exhibits 99.1 and 99.2, respectively. The information in this report (including exhibits 99.1 and 99.2 hereto) is being “furnished” and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, is not subject to the liabilities of that section and is not deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except as shall be expressly set for the by specific reference in such filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. 99.1Press Release dated July 22, 2010. 99.2Second Quarter 2010 Earnings Conference Call Presentation dated July 23, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTERN ALLIANCE BANCORPORATION (Registrant) /s/ Dale Gibbons Dale Gibbons Executive Vice President and Chief Financial Officer Date: July 22, 2010
